Citation Nr: 0516261	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  95-18 308	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York

THE ISSUES

1.  Entitlement to an increased rating for residuals of a low 
back injury, evaluated as 20 percent disabling since February 
1, 1994, and as 40 percent disabling since March 27, 2000, on 
appeal from an assignment of an initial disability 
evaluation.  

2.  Entitlement to an increased rating for major depression 
(formerly characterized as an adjustment reaction with mixed 
anxiety and depressed mood), evaluated as 30 percent 
disabling since October 24, 1996, and as 70 percent disabling 
since August 15, 2001, on appeal from an assignment of an 
initial disability evaluation.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran had active service from June to August 1991 and 
from December 1992 to January 31, 1994.

This case comes before the Board of Veterans' Appeals (Board) 
from a May 1994 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, 
which granted service connection for residuals of a low back 
injury and assigned an initial 10 percent rating effective 
from February 1, 1994, the day after the veteran's discharge 
from active service.

A June 1998 RO decision also granted service connection for 
an adjustment reaction with depressed mood (since 
recharacterized in a November 2000 decision as an adjustment 
reaction with mixed anxiety and depressed mood).  The RO 
assigned an initial 30 percent rating effective October 24, 
1996, the date of receipt of the claim for service connection 
for a psychiatric disorder.

A November 1998 RO decision increased the rating for the 
service-connected low back injury residuals to 20 percent, 
retroactive to February 1, 1994, and a November 2000 RO 
decision increased that evaluation to 40 percent 
(citing 38 C.F.R. § 4.71a, Diagnostic Code 5293), effective 
March 27, 2000, the date of a VA rating examination.

A July 2001 RO decision denied a total disability rating 
based on individual unemployability (TDIU).  But a January 
2002 RO decision granted a TDIU effective September 22, 2001, 
and granted an increase in the rating for the service-
connected psychiatric disorder (which was recharacterized as 
major depression) to 70 percent, effective August 15, 2001.  
Since the grants of higher ratings during the pendency of 
this appeal stem from initial grants of service connection, 
see Fenderson v. West, 12 Vet. App. 119 (1999), but are not 
the highest possible ratings, the claims for even higher 
ratings remain before the Board.  AB v. Brown, 6 Vet. 
App. 35, 39 (1993).

The Board remanded the case to the RO in August 2003 for 
procedural and evidentiary development.  At that time it was 
noted that a claim for an earlier effective date for service 
connection for a psychiatric disorder was not properly before 
the Board, and that any potential claim of clear and 
unmistakable error (CUE), which might establish an earlier 
effective date, was referred to the RO.  Since then, however, 
the veteran has not asserted a claim of CUE in any prior 
rating action, including the June 1998 rating decision 
setting the initial effective date for service connection for 
his psychiatric disorder.

Also, in a June 2000 Statement in Support of Claim (VA Form 
21-4138), the veteran indicated he disagreed with the May 
1994 rating decision in establishing an effective date for 
service connection for his low back disability as of February 
1, 1994.  Although he is appealing the initial disability 
evaluation assigned for the low back disability, in his 
August 1994 notice of disagreement (NOD) he did not challenge 
the effective date for the grant of service connection.  
Accordingly, the effective date for service connection is not 
before the Board on direct appeal from the May 1994 rating 
decision and that decision is final as to the effective date 
of the initial grant of service connection for his low back 
disability.  To now assign an earlier effective date requires 
a showing of CUE in the May 1994 rating as to the effective 
date of February 1, 1994.  This must first be adjudicated by 
the RO and a timely appeal must be initiated and perfected 
from any RO adjudication denying such a claim.  This 
additional claim, however, has not been adjudicated by the 
RO, much less denied and timely appealed to the Board.  
38 C.F.R. § 20.200 (2004).  So it is referred to the RO for 
appropriate development and consideration.

The veteran should bare in mind, though, as a practical 
matter, he was discharged from the military on January 31, 
1994, the day prior to his current effective date.  So an 
earlier effective date, for all intents and purposes, is not 
possible.  Generally see 38 U.S.C.A. § 5110(b)(1) (creating 
an exception to 38 U.S.C.A. § 5110(a) and stating that 
"[t]he effective date of an award of disability compensation 
to a veteran shall be the day following the date of discharge 
or release if application therefor is received within one 
year from such discharge or release.").

Lastly, the veteran testified at an RO hearing in October 
1995.  Subsequently, in his November 1999 substantive appeal 
(VA Form 9), he requested another hearing at the RO - but 
this time before a Member of the Board (Veterans Law Judge 
(VLJ)).  This type of hearing is often called a travel Board 
hearing.  But in a more recent VA Form 9, received in June 
2000, he indicated that he did not want a Board hearing.  
Following an RO request to clarify whether he desired a 
hearing, he again indicated in a November 2, 2000, Statement 
in Support of Claim (VA Form 21-4138 (JF)) that he did not 
want a hearing.  So his request for a travel Board hearing 
has been withdrawn.  38 C.F.R. § 20.704(e) (2004).


FINDINGS OF FACT

1.  Prior to March 27, 2000, the veteran's service-connected 
low back disability was manifested by lumbosacral muscle 
spasm and scoliosis, but there was no clinical evidence of 
intervertebral disc syndrome (IVDS) and there was no 
probative evidence of severe limitation of motion of his 
lumbosacral spine or a severe lumbosacral strain.  

2.  With respect to the proper evaluation since March 27, 
2000, the veteran's service-connected low back disability has 
not been manifested by pronounced IVDS or ankylosis, 
favorable or unfavorable, of any portion of his spine.

3.  Since VA neurology examination of April 7, 2004, the 
evidence shows the veteran has moderate sciatic peripheral 
neuropathy, for which a 20 percent rating would be assigned, 
and continues to have severe limitation of motion or a severe 
lumbosacral strain, for which a 40 percent rating would be 
assigned.

4.  From October 24, 1996, to August 14, 2001, the veteran's 
service-connected psychiatric disability was manifested by no 
more than definite social and industrial inadaptability.

5.  Since August 15, 2001, the veteran's service-connected 
psychiatric disability has not been manifested by total 
occupational and social impairment due to psychiatric 
symptoms.  


CONCLUSIONS OF LAW

1.  Prior to March 27, 2000, an evaluation in excess of 20 
percent was not warranted for the veteran's service-connected 
low back disability.  38 U.S.C.A. § 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.40, 
4.41, 4.45, 4.59, Diagnostic Codes 5292, 5293, 5295 (prior to 
September 23, 2002).  

2.  From March 27, 2000, until April 6, 2004, an evaluation 
in excess of 40 percent for the veteran's service-connected 
low back disability was not warranted.  38 U.S.C.A. § 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 
4.10, 4.21, 4.40, 4.41, 4.45, 4.59, Diagnostic Codes 5292, 
5293, 5295 (prior to September 23, 2002); Diagnostic Code 
5243 (effective as of September 23, 2002); Diagnostic Code 
5293 (prior to September 26, 2003); and Diagnostic Code 5237 
(effective as of September 26, 2003).  

3.  Since April 7, 2004, an evaluation of no more than 50 
percent has been warranted for the veteran's service-
connected low back disability.  38 U.S.C.A. § 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 
4.40, 4.41, 4.45, 4.59, Diagnostic Code 5243 (effective as of 
September 23, 2002); Diagnostic Code 5293 (prior to September 
26, 2003); and Diagnostic Code 5237 (effective as of 
September 26, 2003).  

4.  From October 24, 1996, to August 14, 2001, an evaluation 
in excess of 30 percent was not warranted for the veteran's 
service-connected psychiatric disability.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.2, 4.7, 4.21, 4.126(a), 4.27, Diagnostic 
Code 9400 (2002); (effective prior to and since November 6, 
1996).  

5.  Since August 14, 2001, an evaluation in excess of 70 
percent has not been warranted for the veteran's service-
connected psychiatric disability.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 
4.21, 4.126(a), 4.27, Diagnostic Code 9400 (2002); (effective 
as of November 6, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) became effective on November 9, 
2000.  Implementing regulations are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance if there is no reasonable 
possibility that it would aid in substantiating the claim.  
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 

Recently, the United States Court of Appeals for Veterans 
Claims (Court) addressed both the timing and content of the 
VCAA notice requirements imposed upon VA by the VCAA.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II) (withdrawing it's decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) (Pelegrini I)).  In 
VAOPGCPREC 7-2004 (July 16, 2004) it was determined that the 
"holdings" in Pelegrini II were not necessary to the 
disposition of the case and implied that the Court's 
statements constituted dicta rather than binding holdings.  
Id. (citing dissenting opinion in Pelegrini II and other 
cases characterizing Court statements as dicta).  

Here, however, even if the Pelegrini II Court's statements 
were binding holdings, the RO nonetheless complied with them.  
The Court in Pelegrini II held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini II, at 115.

In this case the appeal stems from rating actions prior to 
the enactment of the VCAA and, consequently, before there was 
any requirement to notify the veteran of the duties and 
responsibilities created by the VCAA.  So compliance with the 
holding in Pelegrini II, i.e., VCAA notice prior to the 
initial denial, was impossible.

But as interpreted by VAOGCPREC 7-2004, the Pelegrini II 
Court did not hold that, if, as here, the VCAA notice was not 
provided because VA had decided a claim before November 9, 
2000, the case must be returned to the AOJ for the 
adjudication to start anew as though no previous adjudication 
had occurred.  Id., at 120.  Rather, VA need only ensure the 
veteran receives or since has received content-complying VCAA 
notice such that he is not prejudiced.  See also Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 2005).

The RO notified the veteran that it would lend assistance in 
substantiating his claims in two letters in 2001, and more 
recently in January 2004.  Concerning this, there is no basis 
for concluding that harmful error occurs simply and only 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of the claims, and to respond to the VA notices.  Indeed, he 
had time to identify and/or submit additional supporting 
evidence after issuance of the Statement of the Case (SOC) in 
May 1995 and Supplemental SOCs (SSOCs) in May 1996, October 
1997, November 1998, November 1999, January 2000, November 
2000, February 2003, and the most recent SSOC in January 
2005.

As alluded to, in Mayfield v. Nicholson, 19 Vet. App. ____ , 
No. 02-1077, slip op. at 32, 2005 WL 957317, at *22 (Apr. 14, 
2005) it was held that even if there was an error in the 
timing of the notice, i.e., the VCAA notice did not precede 
the initial RO adjudication, it could be cured by affording 
the claimant a meaningful opportunity to participate in VA's 
claim processing such that the essential fairness of 
adjudication was unaffected.  Such is the case here.



The Court in Pelegrini II also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini II, at 120-21.  This new "fourth element" is 
required under 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1).  Id.

According to VAOGCPREC 7-2004, the Pelegrini II holding does 
not require that VCAA notification contain any specific 
"magic words," and that it can be satisfied by an SOC or 
SSOCs as long as the documents meet the four content 
requirements listed above.  See also Valiao v. Principi, 17 
Vet. App. 229, 332 (2003) (implicitly holding that RO 
decisions and SOC/SSOCs may satisfy this requirement).

The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II.  VAOPGCPREC 
1-04 (Feb. 24, 2004) held that this language was obiter 
dictum and not binding on VA, see also Pelegrini II, at 130 
(Ivers, J., dissenting), and that VA may make a determination 
as to whether the absence of such a generalized request, as 
outlined under § 3.159(b)(1), is prejudicial to the claimant.  
For example, where the claimant is asked to provide any 
evidence that would substantiate his or her claim, a more 
generalized request in many cases would be superfluous.  Id.  
The Board is bound by the precedent VA GC opinions.  38 
U.S.C.A. § 7104(c).  

Here, although the VCAA notice letters that were provided do 
not contain the precise language specified in 38 C.F.R. 
§ 3.159(b)(1), the Board finds that the appellant was 
otherwise fully notified of the need to give VA any evidence 
pertaining to the claim.  



The VCAA letter requested that the appellant provide or 
identify any evidence supporting the claims and specifically 
outlined the necessary evidence.  So a more generalized 
request with the precise language outlined in § 3.159(b)(1) 
would be redundant.  The absence of such a request is 
unlikely to prejudice the appellant, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 
(Feb. 24, 2004).  

Also, the other three content requirements of the VCAA notice 
in Pelegrini II have been satisfied.  The veteran's service 
medical records (SMRs) are on file.  At the October 1995 RO 
hearing the veteran testified that he had only received 
treatment from VA since service for his service-connected low 
back disability, and the additional evidence and documents 
obtained during the years since that hearing also indicate he 
has never received any non-VA treatment since service for 
either of the service-connected disabilities at issue.  He 
has been provided several VA rating examinations during the 
course of his appeal, to obtain medical opinions concerning 
the severity of his service-connected disabilities.  And this 
is the determinative issue.

Following his October 1995 RO hearing the veteran declined 
his opportunity to provide further testimony in support of 
his claims - at a hearing before the Board, and, as 
mentioned, the more recent statements and correspondence from 
him do not make reference to or otherwise mention any 
additional treatment from other sources 
(e.g., private or non-VA, etc.). 

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
appellant is not prejudiced by the Board deciding the appeal 
without first remanding the case to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).



General Rating Considerations

Ratings for service-connected disabilities are determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities - which is based as far as 
practical on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes (DCs) identify the various disabilities.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

38 C.F.R. § 4.2 requires that reports of examination must be 
interpreted in light of the whole recorded history for the 
purpose of reconciliation of the evidence into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present.  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").

Low Back Disability

The veteran's service-connected low back disability was 
evaluated as a lumbosacral strain under 38 C.F.R. § 4.71a, DC 
5295, until the November 2000 rating decision granted an 
increase from 20 percent (which had been in effect since the 
day following service discharge) to 40 percent under DC 5293 
for IVDS, effective March 27, 2000, the date of a VA rating 
examination.

The prior criteria for rating IVDS, 38 C.F.R. § 4.71a, DC 
5293 ("old IVDS criteria"), were revised effective 
September 23, 2002 ("interim IVDS criteria") to provide for 
either a single evaluation based on incapacitating episodes 
or separate ratings for combination under 38 C.F.R. § 4.25, 
for chronic orthopedic and neurologic manifestations, 
whichever resulted in a higher evaluation.  Other than IVDS 
under DC 5293, the criteria for evaluating spinal 
disabilities DCs 5285 through 5295 (2002) ("the old spinal 
criteria") were revised effective September 26, 2003 ("new 
spinal criteria"), at which time the diagnostic codes were 
renumbered, including the renumbering of DC 5295 to DC 5237 
and adding DC 5242 for degenerative arthritis (yet also 
retaining DC 5003 for degenerative arthritis).  DC 5293 
(IVDS) was renumbered as DC 5243.

The September 26, 2003, revision created a General Rating 
Formula for Diseases and Injuries of the Spine (General 
Spinal Rating Formula).  Note 6 to the General Spinal Rating 
Formula provides that IVDS is to be rated either under 
(1) the General Spinal Rating Formula, as to which Note 1 
provides that associated objective neurologic abnormalities 
are separately rated under an appropriate DC, or (2) under an 
established Formula for Rating IVDS Based on Incapacitating 
Episodes (New IVDS Formula) (incorporating the 
'incapacitation' criteria of the revised DC 5293).  
See 68 Fed. Reg. 51,454 (Aug. 27, 2003), codified at 
38 C.F.R. § 4.71a, DC 5243 (2004).  

Generally, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply unless Congress provided 
otherwise or permitted the Secretary of VA to do otherwise 
and the Secretary did so.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003), pointing out that the United States Court of Appeals 
for the Federal Circuit - in Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003) - overruled Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991), to the extent it conflicts with 
the precedents of the Supreme Court and the Federal Circuit.  
That is, when amended regulations expressly state an 
effective 


date and, as in this case, do not include any provision for 
retroactive applicability, application of the revised 
regulations prior to the stated effective date is precluded, 
notwithstanding Karnas.  See, too, VAOGCPREC 3-2000 (Apr. 10, 
2000); VAOPGCPREC 11-97 (Mar. 25, 1997); 38 U.S.C.A. 
§ 5110(g); 38 C.F.R. § 3.114.

In rating the spinal disorder for the period prior to the 
effective dates of the respective revisions, only the old 
rating criteria may be applied, but both the old and the new 
rating criteria, whichever is most beneficial to the veteran, 
will be applied for the period beginning as of the respective 
effective dates.  

IVDS Criteria Prior September 23, 2002

Prior to revision of the schedular rating criteria on 
September 23, 2002, a 20 percent rating was warranted for 
moderate IVDS with recurring attacks.  A 40 percent rating 
was warranted for severe IVDS manifested by recurring attacks 
with intermittent relief, and a 60 percent rating (the 
highest possible rating under this code) was warranted for 
pronounced IVDS manifested by persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.  38 C.F.R. § 4.71a, DC 
5293 (as in effect prior to September 23, 2002).  

In determining whether the service-connected spinal 
disability is productive of some peripheral neuropathy of an 
extremity, consideration must be given to whether a higher 
rating is assignable under DC 5293 or whether a separate, 
compensable rating may be assigned on the basis of 
neurological impairment of an extremity, generally see 
Bierman v. Brown, 6 Vet. App. 125 (1994) and, also, whether a 
higher rating may be assigned on an extraschedular basis 
under 38 C.F.R. § 3.321(b)(1).  

VAOGCPREC 36-97 (Dec. 12, 1997) held that IVDS involves loss 
of range of motion because neurological impairment and 
resulting pain associated with injury to the sciatic nerve 
may cause limitation of motion of the spine.  Therefore, 
pursuant to Johnson v. Brown, 9 Vet. App. 7 (1996), 38 C.F.R. 
§§ 4.40 and 4.45 must be considered in evaluating a less than 
maximum rating (of 60 percent) for IVDS, even though the 
rating (e.g., 40 percent) equals the maximum rating under 
diagnostic codes for limitation of motion.  Additionally, 
possible extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) must be addressed if there is evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule, including 38 C.F.R. §§ 4.40, 4.45, may be 
inadequate regardless of whether a maximum schedular rating 
under a diagnostic code based upon limitation of motion has 
been assigned.  That opinion specifically dealt with 
situations in which the IVDS rating was less than the maximum 
60 percent.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1362 (Fed. Cir. 2001) (per curiam).  

In determining whether a separate, compensable, rating may be 
assigned on the basis of lower extremity neurological 
impairment, consideration must also be given to 38 C.F.R. 
§ 4.14 - which provides that "[t]he evaluation of the same 
disability under various diagnoses is to be avoided" and, 
thus, precludes what is called pyramiding.  See Brady v. 
Brown, 4 Vet. App. 203, 206 (1993).  See, too, 
Esteban v. Brown, 6 Vet. App. 259 (1994).

"The critical element [in determining whether appellant's 
disabilities may be rated separately] is [whether any] of the 
symptomatology for any one of these [] conditions is 
duplicative of or overlapping with the symptomatology of the 
other [] conditions."  Esteban, 6 Vet. App. at 262.  

In Bierman v. Brown, 6 Vet. App. 125 (1994), the question of 
pyramiding when IVDS is rated 60 percent and there is loss of 
use of a foot (paralysis of the common peroneal nerve) was 
addressed.  It was held that the two diagnostic codes 
involved, Code 5293 and Code 8521 (for paralysis of the 
common peroneal nerve), did not result in pyramiding if there 
was actual foot drop.  

In this regard, a note to 38 C.F.R. § 4.124a, for rating 
peripheral neuropathy, states that "[w]hen the involvement 
is wholly sensory, the rating should be for the mild, or at 
most, the moderate degree."  This is in keeping with DCs 
8520 through 8530, which provide for maximum ratings for 
complete neuropathy of no more than 40 percent and only when 
there is motor impairment (except for DC 8520, the sciatic 
nerve, which provides for, respectively, 60 and 80 percent 
ratings for incomplete severe paralysis with muscular 
atrophy, and complete paralysis with foot drop and no active 
movement possible of the muscles below the knee, and weakened 
or lost knee flexion).  

Pronounced IVDS encompasses muscle spasm, disc space 
irregularity, and neurological findings at the site of disc 
pathology.  However, it also encompasses "symptoms 
compatible with sciatic neuropathy with characteristic 
pain."  The symptoms of sciatic neuropathy would not, by 
themselves, be isolated to the area of the lumbosacral spine.  
The reference to "characteristic pain" suggests that the 60 
percent rating for pronounced IVDS encompasses sensory 
deficits from radiculopathy.  Moreover, muscle spasms have a 
distinctly orthopedic aspect, as indicated by the references 
thereto in other regulatory provisions, including 38 C.F.R. 
§ 4.59 (pertaining to painful motion from arthritis) and 38 
C.F.R. § 4.71a, DC 5003 (pertaining to rating criteria for 
arthritis).  For example, DC 5003 provides:  "[l]imitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or [] painful motion."  

So in short, 60 percent under DC 5293 contemplates orthopedic 
aspects of IVDS, specifically the effect neurologically 
caused pain and muscle spasms have upon movement of the 
spine, as well as the neurologic aspects of IVDS, 
specifically the effect of sciatic neuropathy affecting the 
lower extremities; and these are duplicative of or overlap 
with each other such that to assign separate ratings under 
DCs 5292/5295 and 5293 based on these symptoms would be 
pyramiding.  

Without evaluation being possible under DC 5293, the 
evaluation of IVDS would have to be made on the basis of 
separate ratings for the orthopedic impairment and neurologic 
impairment.  Concerning this, if a 40 percent rating was 
assigned for moderately severe incomplete sciatic neuritis, 
paralysis, or neuralgia, and this in turn was combined under 
38 C.F.R. § 4.25 with the highest 40 percent schedular rating 
for the musculoskeletal involvement (orthopedic) aspect, the 
result would be a combined 60 percent rating.  Thus, a 60 
percent rating for pronounced IVDS has the same effect as the 
assignment of the maximum ratings for orthopedic and 
neurological aspects of discogenic disease in the absence of 
motor impairment from neuropathy, e.g., complete or severe 
sciatic paralysis.  

In sum, if foot drop or marked lower extremity atrophy is 
shown, then a 40 percent evaluation for the orthopedic 
aspects of IVDS under DCs 5292 or 5295 could be combined with 
60 or 80 percent evaluations assignable under DC 8520 for the 
respective severe or complete sciatic nerve paralysis 
representing the neurologic aspects of IVDS.  The combined 
rating would then be 80 or 90 percent, respectively, a rating 
substantially higher than the 40 percent rating (and even 
substantially higher than the maximum 60 percent assignable 
under DC 5293).  

IVDS Criteria Since September 23, 2002

As stated earlier, for the period prior to September 23, 
2002, only the old rating criteria under DC 5293 may be 
applied, but either the old or the new rating criteria 
(whichever are most beneficial to the veteran), may be 
applied for the period beginning September 23, 2002.  
38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  

The IVDS criteria prior to September 23, 2002, focused on 
subjective classifications of the overall degree of 
impairment from IVDS.  As of September 23, 2002, the 
pertinent considerations - either preoperatively 
or postoperatively, are (1) incapacitating episodes 
during the immediately preceding 12 months and, if so, the 
total duration of them, or (2) rating based on a combination 
of the neurologic and orthopedic manifestations of his 
disability under 38 C.F.R. § 4.25.  Whichever method results 
in the higher evaluation is the one that must be used.  

As to incapacitating IVDS episodes in the past 12 months, if 
they have a total duration of at least 2 week but less than 4 
weeks, a 20 percent evaluation is warranted; if they have a 
total duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent rating is warranted; 
and if they have a total duration of at least six weeks, a 
maximum 60 percent rating is warranted. 

Note 1 to the revised DC 5293 defines an incapacitating 
episode as a period of acute signs and symptoms due to IVDS 
that requires bed rest prescribed by a physician and 
treatment by a physician.  Supplementary Information in the 
published final regulations states that treatment by a 
physician would not require a visit to a physician's office 
or hospital but would include telephone consultation with a 
physician.  If there are no records of the need for bed rest 
and treatment, by regulation, there were no incapacitating 
episodes.  67 Fed. Reg. 54345, 54347 (August 22, 2002).  

Spinal Rating Criteria Prior to September 26, 2003

Under 38 C.F.R. § 4.71a, DC 5010, traumatic arthritis will be 
rated as degenerative arthritis.  Under DC 5003, if 
degenerative arthritis is established by X-rays, compensation 
may be awarded under three circumstances:  (1) when 
limitation of motion meets the schedular criteria for the 
joint(s) affected and is objectively confirmed, such as by 
swelling, muscle spasm, or satisfactory evidence of painful 
motion; (2) when objectively confirmed limitation of motion 
is not sufficient to warrant a compensable schedular 
evaluation, 10 percent is assigned for each major joint or 
minor joint group affected; (3) when there is no limitation 
of motion, 10 or 20 percent will be assigned depending on the 
degree of incapacity, if there is X-ray evidence of 2 or more 
major joints or minor joint groups.  Hicks v. Brown, 8 Vet. 
App. 417, 420 (1995).  

Under 38 C.F.R. § 4.71a, DC 5292, slight limitation of motion 
of the lumbar spine warrants a 10 percent rating, moderate 
limitation of motion a 20 percent rating, and severe 
limitation of motion a 40 percent rating.  

38 C.F.R. § 4.71a, DC 5295 (for lumbosacral strain, and DC 
5294 for sacroiliac injury or weakness) provided that a 
lumbosacral strain with muscle spasm on extreme forward 
bending with loss of lateral spine motion, a 20 percent 
rating is warranted.  When severe with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion, a maximum 40 
percent rating is warranted. 

When assessing the severity of a musculoskeletal disability 
that, as here, is at least partly rated on the basis of 
limitation of motion, VA must also consider the extent of 
additional functional impairment above and beyond the 
limitation of motion objectively demonstrated, such as during 
times when his symptoms are most prevalent ("flare-ups") due 
to the extent of his pain (and painful motion), weakness, 
premature or excess fatigability, and incoordination - 
assuming these factors are not already contemplated by the 
governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  

As to other DCs for rating spinal disabilities prior to 
September 26, 2003, in this case there is no evidence of a 
vertebral fracture or any spinal cord involvement and, so, 
38 C.F.R. § 4.71a, DC 5285 is not applicable.  Also, there 
has never been any evidence of favorable or unfavorable bony 
vertebral fixation or ankylosis and, so, DCs 5286 and 5289 
are not applicable either.  

Spinal Rating Criteria Since September 26, 2003

Note 6 to the General Rating Formula provides that IVDS is to 
be rated under either of two methods, whichever results in 
the higher rating when all disabilities are combined under 
38 C.F.R. § 4.25.  IVDS may be rated under the Formula for 
Rating IVDS Based on Incapacitating Episodes (which became 
effective September 23, 2002), or it may be rated under the 
General Rating Formula, Note 1 of which provides that any 
associated objective neurologic abnormalities, including but 
not limited to bowel or bladder impairment, are to be rated 
separately under appropriate DCs.  

The old spinal rating criteria (other than for IVDS), focused 
on subjective factors such as ankylosis, either favorable or 
unfavorable (formerly DCs 5286 through 5289) and subjective 
classifications of the degree of limitation of motion 
(formerly DCs 5290 through 5292), except that other 
factors were taken into consideration for residuals of a 
vertebral fracture (formerly DC 5285) and sacro-iliac injury 
and weakness and lumbosacral strains (formerly DCs 5294 and 
5295).  


The DCs for rating spinal disorders were renumbered, 
including renumbering the DCs relating to limitation of 
motion of the lumbar spine, DC 5292, as DC 5237 (lumbosacral 
or cervical strain) and DC 5242 (degenerative arthritis of 
the spine) (yet also retaining DC 5003 for degenerative 
arthritis).  

The new spinal rating criteria created a General Rating 
Formula which uses more objective criteria and other 
pertinent considerations with or without symptoms such as 
pain (radiating or not), stiffness, or aching and thus 
encompass and take into account these symptoms and remove any 
requirement that there be any of these symptoms to assign any 
evaluation.  68 Fed. Reg. at 51454 - 51455 (August 27, 2003).  
They provide for ratings based on limitation of motion of a 
particular spinal segment in either forward flexion or the 
limitation of the combined range of motion of that spinal 
segment, either favorable or unfavorable ankylosis, or with 
respect to the entire spine if there is loss of more than 50 
percent vertebral body height due to vertebral fracture or 
muscle spasm and guarding.  Note 2 sets forth maximum ranges 
of motion for the spinal segments, except that a lesser 
degree of motion may be considered normal under the 
circumstances set forth in Note 3, and, in Note 4, that range 
of motion should be measured to the nearest five degrees.  

The new spinal rating criteria also provided that pain alone 
cannot be evaluated without being associated with an 
underlying pathologic abnormality.  68 Fed. Reg. 51454 
(August 27, 2003).  Thus, an evaluation based on pain alone 
would not be appropriate unless there is specific nerve root 
pain, for example, that could be evaluated under the 
neurologic sections of the rating schedule.  68 Fed. Reg. 
51454, 51455 (August 27, 2003).  

Note 5 provides that unfavorable ankylosis occurs when the 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following:  difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal (GI) symptoms due to pressure of the costal 
margin on 


the abdomen; dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic symptoms due to 
nerve root stretching.  Fixation of a spinal segment in 
neutral position (0 degrees) always represents favorable 
ankylosis.  

Note 3 to the General Rating Formula provides that in 
exceptional cases, an examiner may state that because of age, 
body habitus, neurologic diagnosis, or other factors not the 
result of disease or injury of the spine, range of motion of 
the spine in a particular individual should be considered 
normal for that individual, even though it does not conform 
to the normal range of motion stated in Note 2.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  

Note 2 to the General Rating Formula provides that normal 
forward flexion of the thoracolumbar spine is to 90 degrees, 
extension is to 30 degrees, left and right lateral flexion 
as well as left and right lateral rotation are to 30 
degrees.  The combined range of motion refers to the sum of 
these ranges of motion and the normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  

A 20 percent rating is warranted when forward flexion of the 
thoracolumar spine is greater than 30 degrees but not greater 
than 60 degrees or the combined range of motion of the 
thoracolumar spine is not greater than 120 degrees (the 
maximum combined range of motion being 240 degrees), or if 
there is either (1) muscle spasm or guarding severe enough to 
result in abnormal gait or abnormal spinal contour, e.g., 
scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted when forward flexion of the 
thoracolumbar spine is to 30 degrees or less; or, there is 
favorable ankylosis of the entire thoracolumbar spine.  
Fixation of a spinal segment in neutral position (zero 
degrees) always represents favorable ankylosis.  

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  A 100 percent rating is 
warranted if there is unfavorable ankylosis of the entire 
spine.  Unfavorable ankylosis is when the entire spine is 
fixed in flexion or extension, and the ankylosis results in 
one or more of the following: difficulty walking because of 
a limited line of vision; restricted opening of the mouth 
and chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  

Ankylosis is immobility and consolidation of a joint due to 
disease, injury or surgical procedure.  Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 
Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. 
App. 218, 221 (1995).  Ankylosis is stiffening or fixation of 
a joint as the result of a disease process, with fibrous or 
bony union across the joint.  Dinsay v. Brown, 9 Vet. 
App. 79, 81 (1996).  

Low Back Disability from February 1, 1994, until March 27, 
2000

During the period from February 1, 1994, until March 27, 
2000, a 20 percent rating was assigned for the service-
connected low back disability.  During this time frame only 
the old spinal and old IVDS rating criteria were in effect.  
During this time the veteran underwent VA examinations in 
March 1994, May and October 1996, and again in August 1998.  
VA X-rays in February 1995 revealed lumbosacral scoliosis 
with convexity to the right but no vertebral fracture or 
dislocation.  VA X-rays on examinations in May 1996 and 
August 1998 disclosed no abnormality.  Also, nerve conduction 
velocity studies in November 1996 found no evidence of 
lumbosacral radiculopathy.  

So, during this time there was no radiological evidence of 
arthritis and despite the veteran's complaints of radiating 
pain as well as numbness of his feet (and his hands) there 
was no clinical evidence of radiculopathy.  

The VA examinations noted that the veteran used a lumbosacral 
corset and walked with the aid of a cane.  The examinations 
in October 1996 and August 1998 found that he had lumbosacral 
muscle spasm.  However, other findings were contradictory.  
For example, at the time of the May 1996 examination the 
examiner was unable to test range of motion because the 
veteran hardly moved his spine during the examination.  In 
fact, that examiner specifically noted that Waddell testing 
for any functional overlay was "very" positive and 
concluded that the significant functional overlay made 
reaching any definite conclusions difficulty.  Accordingly, 
little probative value can be given to the results of range 
of motion testing on VA examinations in October 1996 and 
August 1998 which found that the veteran had very little 
range of motion of the lumbosacral spine.  

While acknowledging the veteran's testimony, particularly 
concerning the effects of pain, and his wife's corroborating 
June 1994 statement, and observing that he took medication 
for lumbosacral muscle spasm and pain, the evidence did not 
establish that the veteran had any IVDS or that he had severe 
limitation of motion of the lumbosacral spine or a severe 
lumbosacral strain.  

So, during the time from February 1, 1994, until March 27, 
2000, an evaluation in excess of 20 percent for the service-
connected lumbosacral disability was not warranted.  

Low Back Disability Since March 27, 2000

With respect to the 40 percent rating which has been in 
effect since March 27, 2000, all of spinal rating criteria 
have changed since March 27, 2000.  So, all of the relevant 
criteria for rating the veteran's service-connected low back 
disability, cited above, must be considered.  

The veteran underwent VA examinations in March 27, 2000 and 
December 2001 and also underwent VA orthopedic and neurologic 
examinations in April 2004.  The veteran challenges the 
comments made by the April 2004 VA orthopedic examiner, whom 
the veteran alleges was antagonistic and recorded incorrect 
information.  

That examiner wrote that the veteran exaggerated much of his 
back pain and how much medicine he used.  It was also 
reported that he had missed appointments for an MRI and had 
refused to have more rehabilitation for his back.  That 
examiner further stated that the veteran "makes out that he 
is in quite a bit of pain everyday, but what he states is not 
completely believable."  It is clear from the record that 
this VA examiner, who subsequently reviewed the claim file in 
January 2005 and stated at that time that after the review 
there was no change to the prior report, was not simply 
biased, as the veteran suggests.  Rather, that physician also 
noted, in the April 2004 report, that the veteran was 
"evasive on answering almost all of his questions."  
Indeed, that examiner also commented that the veteran was 
argumentative.  Moreover, it was not only that VA examiner 
who commented upon the veteran's credibility.  Rather, the 
December 2001 VA examiner also commented that the veteran 
demonstrated symptom magnification.  

So, there is no credible reason for believing that the April 
2004 VA orthopedic examiner was biased or prejudiced in any 
manner or that the findings and opinion he reported are 
otherwise incorrect. 

The 40 percent rating assigned since the March 27, 2000, VA 
examination is the maximum rating for severe limitation of 
motion of the lumbar spine or for a severe lumbosacral 
strain.  It also encompasses severe IVDS.  Because there is 
no evidence of ankylosis, vertebral fracture or vertebral 
deformity, the only higher rating possible is a 60 percent 
rating for pronounced IVDS.  

In this regard, the veteran does complain of radicular 
symptoms, primarily sensory down the left lower extremity.  
He complained of decreased sensation in the lower extremity 
on VA examinations in March 2000 and December 2001 but the VA 
neurologic examination in April 2004 found only a mild 
decrease in sensation.  He has also complained of weakness of 
the left lower extremity but the VA neurologic examination in 
April 2004 found no more than slight weakness.  His right 
thigh was reported to be 1/2 inch small in circumference on VA 
examination in March 2000 but the girths were found to be 
equal on VA examination in December 2001.  Moreover, while 
knee and ankle reflexes were symmetrically decreased on 
VA orthopedic examination in April 2004, there is no evidence 
of absence of any ankle jerk, although he continues to 
manifest paravertebral muscle spasm.  

The April 2004 VA neurology examiner noted that the veteran 
had moderately severe impairment, so that even when 
considering the effect of pain upon his function, which was 
reported by the VA neurology examiner in April 2004 to cause 
fatigue, lack of endurance, and some incoordination, this 
would only elevate the disability to the level of severe 
IVDS, which as noted encompasses only a 40 percent disability 
rating.  

With respect to the revised IVDS rating criteria, a VA 
physician reported in August 2001 that the veteran's work 
activities needed to be limited and another VA physician 
reported that he would be unable to work for about a month.  
However, no physician has reported that the veteran required 
bed rest.  So, an increased rating is not warranted on that 
basis.  

With respect to the spinal rating criteria in effect since 
September 26, 2003, an evaluation in excess of 40 percent is 
warranted only if there is unfavorable ankylosis of the 
entire thoracolumbar spine, which warrants a 50 percent 
rating, or unfavorable ankylosis of the entire spine, 
warranting a 100 percent rating.  Here, there is no evidence 
of ankylosis of any portion of the spine and, so, an 
increased rating is not warranted under the revised spinal 
criteria.  

With respect to combining the orthopedic and neurologic 
aspects of the IVDS, the 40 percent rating encompasses severe 
limitation of motion of the lumbar spine or a severe 
lumbosacral strain.  The results of the VA examinations show 
that the veteran had mostly sensory manifestation of IVDS but 
also some minimal motor manifestations.  In fact, the April 
7, 2004, VA neurologic examination found that he had minimal 
weakness and numbness of the left lower extremity.  Under DC 
5820 this would encompass moderate sciatic peripheral 
neuropathy, warranting a 20 percent rating.  When this 20 
percent rating is combined, under 38 C.F.R. § 4.25, with the 
40 percent for the orthopedic manifestation, it combines to 
52 percent which is rounded down to 50 percent.  



However, as noted above, the combining of the orthopedic and 
neurologic manifestations was first provided for by the 
revision of the IVDS rating criteria in September 23, 2002, 
but entitlement to a 50 percent rating was not factually 
shown until the April 7, 2004, VA neurologic examination 
which documented both sensory and motor impairment due to 
lumbosacral radiculopathy.  Prior to that examination, the 
findings were conflicting as to the clinical documentation of 
sensory and motor impairment.  So, the 50 percent rating is 
not warranted prior to the April 7, 2004, VA neurologic 
examination.  

Major Depression

Criteria Prior to November 7, 1996

The criteria for evaluating service-connected psychiatric 
disabilities were changed on November 7, 1996, so during the 
pendency of this appeal.  See also VAOPGCPREC 7-2003 
(Nov. 19, 2003).

Under the rating criteria that were in effect from February 
3, 1988, to November 6, 1996, a 30 percent rating was 
warranted for a psychoneurosis when there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  The psychoneurotic 
symptoms resulted in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite industrial impairment.  Definite means moderately 
large in degree" and is "more than moderate but less than 
rather large."  Hood v. Brown, 4 Vet. App. 301 (1993); 
VAOGCPREC 9-93, 59 Fed. Reg. 4753 (1994); 38 U.S.C.A. 
§ 7104(c) (West 2001).  A 50 percent rating was warranted 
when the ability to establish and maintain effective or 
favorable relationships with people was considerably 
impaired.  By reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels were so 
reduced as to result in considerable industrial impairment.



Under the rating criteria that were in effect from February 
3, 1988, to November 6, 1996, a 70 percent rating was 
warranted when the ability to establish and maintain 
effective or favorable relationships with people was 
seriously impaired.  The psychoneurotic symptoms were of such 
severity and persistence that there was severe impairment in 
the ability to obtain and retain employment.  

Under the rating criteria that were in effect from February 
3, 1988, to November 6, 1996, a 30 percent rating was 
warranted for a psychosis when it was productive of definite 
impairment of social and industrial inadaptability.  
A 50 percent rating was warranted for a psychosis when it was 
productive of considerable impairment of social and 
industrial inadaptability.  A 70 percent rating was warranted 
for a psychosis when the symptomatology was less than that 
required for a 100 percent rating but was such as to be 
productive of severe impairment of social and industrial 
inadaptability.  A 100 percent rating was warranted for a 
psychosis when it was productive of active psychotic 
manifestations of such extent, severity, depth, persistence 
or bizarreness as to produce total social and industrial 
inadaptability.  

Criteria Since November 7, 1996

Under the criteria for evaluating service-connected 
psychiatric disabilities that have been in effect since 
November 7, 1996, when evaluating a mental disorder 
consideration will be given to the frequency, severity, and 
duration of symptoms, the length of remissions and capacity 
for adjustment during that time.  The evaluation will be 
based on all evidence of record and not solely an examiner's 
assessment of the level of disability.  38 C.F.R. § 4.126(a).  
While social impairment is considered, a rating will not be 
assigned solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b).



Under 38 C.F.R. § 4.130, General Rating Formula for Mental 
Disorders, (1996) which became effective November 7, 1996, 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, and recent events) warrants a 
30 percent rating.  

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks): impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships warrants a 50 percent rating.  

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships warrants a 70 percent 
rating.  



Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or other; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name 
warrants a 100 percent rating.  

Psychiatric Disability from October 24, 1996, until August 
15, 2001

During the period from October 24, 1996, until August 15, 
2001, a 30 percent rating was assigned for the service-
connected psychiatric disability.  It was during this time 
frame that the rating criteria changed (and the service-
connected disorder was reclassified from being a 
psychoneurosis to a psychosis) and, so, both the old and new 
psychiatric rating criteria must be considered.  

On VA psychiatric examination in September 1996, the 
veteran's medical records were reviewed and the veteran 
reported that pain due to his service-connected low back 
disability had caused social, recreational, and family 
difficulties as well as difficulty sleeping which in turn 
caused him to be irritable and depressed.  On mental status 
evaluation he was alert and fully oriented but exhibited 
psychomotor retardation.  He appeared to be tense and 
anxious.  His speech was generally relevant and coherent and 
there was no evidence of a thought disorder.  He denied 
hallucinations and no delusional material could be elicited.  
His mood was depressed, anxious, and tense.  His affect was 
somewhat labile and he appeared to be under considerable 
stress.  His memory was intact but his concentration was 
impaired under stress.  His insight and judgment were fair.  
The diagnosis was an adjustment reaction with depressed mood 
and his Global Assessment of Functioning (GAF) score was 65.  

The VA examiner that conducted the September 1996 examination 
reviewed that report and the claims file in January 1998.  He 
reported that the veteran's psychiatric disorder had caused 
sexual dysfunction.  

On VA psychiatric examination in March 2000 the veteran 
reported being under increased pressure due to his mother's 
failing health.  He complained of being under stress.  His 
symptoms were most consistent with an adjustment disorder 
with mixed anxiety and depressed mood, of chronic type.  His 
GAF score was 60, with moderate symptoms and moderate 
difficulty in both social and occupational functioning.  

"GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th ed. 1994)."  Richard v. Brown, 
9 Vet. App. 266, 267 (1996).  

A GAF score of 61 to 70 indicates that the examinee has some 
mild symptoms or some difficulty in social, occupational, or 
school functioning, but generally functions pretty well with 
some meaningful interpersonal relationships.  A GAF score of 
51 to 60 indicates that the examinee has moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.  

The relevant findings did not reflect that the veteran had a 
psychosis, least of all one that was productive of 
considerable or even severe social and industrial 
inadaptability.  Also, the findings did not reflect that, 
when evaluated under the criteria for rating a 
psychoneurosis, he had substantial social or severe 
industrial impairment.  So a rating in excess of 30 percent 
under the rating criteria in effect prior to November 7, 
1996, was not warranted.  Indeed, his GAF scores indicated no 
more than moderate impairment.  

Also, under the criteria in effect since November 7, 1996, a 
rating in excess of 30 percent was not warranted prior to 
August 15, 2001, because the veteran did not have flattening 
of his affect, although his affect was somewhat impaired.  
Although he had some impairment of his mood, he had no 
circumstantiality, panic attacks, difficulty understanding 
complex commands or memory impairment.  There also was no 
impairment of his judgment or abstract thinking.

Psychiatric Disability Since August 15, 2001

With respect to the 70 percent disability rating for the 
service-connected psychiatric disability, which has been in 
effect since August 15, 2001, the results of the VA 
psychiatric examination in December 2001 do not show the 
veteran has gross impairment of his thought processes or 
communication or persistent delusions or hallucinations.  
Also, he is not intermittently unable to perform the 
activities of daily living and has not been disoriented or 
experienced memory loss such as loss of names of close 
relatives or his own name.

Rather, the December 2001 VA psychiatric examination found 
that the veteran had a depressed mood with anhedonia and 
feelings of worthlessness and hopelessness, diminished 
interest, crying spells, anger, difficulty concentrating, and 
diminished energy level.  On mental status evaluation his 
affect was blunted, but there were no perceptual problems or 
abnormality of thought processes or thought content.  
Further, he was oriented in all spheres (to time, place, 
person, and situation), his memory was 2 out of 3, and his 
insight and judgment were fair.  His GAF score was 40, 
indicating he has some impairment in reality testing or 
communication or major impairment in several areas, such as 
work or school.  But there is no evidence of persistent 
delusions or hallucinations.

So a 100 percent schedular evaluation is not shown to have 
been warranted at any time since a 70 percent schedular 
rating has been assigned.

Extraschedular Evaluation

The veteran also is not shown to warrant consideration for an 
extra-schedular rating for the service-connected disorders at 
issue under the provisions of 38 C.F.R. § 3.321(b)(1).  He 
has not been frequently hospitalized on account of them.  
The disorders have not caused marked interference with his 
employment, i.e., beyond that contemplated by his assigned 
ratings, or otherwise rendered impractical the application of 
the regular schedular standards.  Admittedly, his overall 
functional impairment may hamper his performance in some 
respects, but certainly not to the level that would require 
extra-schedular consideration since those provisions are 
reserved for very special cases of impairment that simply is 
not shown here.  Consequently, the Board does not have to 
remand this case to the RO for further consideration of this 
issue.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

An evaluation in excess of 20 percent for residuals of a low 
back injury from February 1, 1994, to March 26, 2000, is 
denied.  

An evaluation in excess of 40 percent for residuals of a low 
back injury from March 27, 2000, until April 6, 2004, is 
denied.  

An evaluation of 50 percent for residuals of a low back 
injury since April 7, 2004, is granted subject to laws and 
regulations governing the payment of VA compensation.

An evaluation in excess of 30 percent for the service-
connected psychiatric disability from October 24, 1996, to 
August 14, 2001, is denied.  

An evaluation in excess of 70 percent for service-connected 
psychiatric disability since August 15, 2001, is denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


